Name: 76/375/EEC: Commission Decision of 3 March 1976 on the implementation of the reform of agricultural structures in France pursuant to Title II of Directive 72/161/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  social framework;  agricultural structures and production;  economic policy;  agricultural policy
 Date Published: 1976-04-15

 Avis juridique important|31976D037576/375/EEC: Commission Decision of 3 March 1976 on the implementation of the reform of agricultural structures in France pursuant to Title II of Directive 72/161/EEC (Only the French text is authentic) Official Journal L 102 , 15/04/1976 P. 0023 - 0024COMMISSION DECISION of 3 March 1976 on the implementation of the reform of agricultural structures in France pursuant to Title II of Directive 72/161/EEC (Only the French text is authentic) (76/375/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (1), and in particular Article 11 (3) thereof, Whereas on 14 November 1975 the French Government, pursuant to Article 10 (3) of Directive 72/161/EEC, forwarded the following list of courses organized in France for the training and advanced training of persons engaged in agriculture: (a) courses of 120 hours to four to five months for the advanced training of persons who have already attended course or have undergone formal agricultural training attested by a diploma or certificate; (b) courses of at least 200 hours for persons who, in order to be eligible for certain assistance, require to produce evidence that they have attained a given level of occupational competence; (c) courses of from 800 to 1 200 hours leading to the award of a specific proficiency certificate, designed for the classic training of persons engaged in agriculture who have not received adequate agricultural training; (d) short courses of from 20 to 120 hours, the costs of which are met by the "Fonds d'assurance formation"; Whereas the French Government also forwarded the following laws, regulations and administrative provisions, on the basis of which the above training courses have been organized: - Law No 71-575 of 16 July 1971 on organization of advanced vocational training within established further education; - Decree No 71-978 of 10 December 1971 relating to the "Fonds d'assurance formation" (fund for the provision of training); - Decree Nos 71-980 and 71-981 of 10 December 1971 relating to financial assistance for persons undergoing vocational training; - Decree No 67-996 of 15 November 1967 relating to types of agreement governing vocational training; - order of 27 April 1973 relating to the grant of an installation allowance for young farmers in certain regions, and circulars of 22 May and 30 August 1973; Whereas, under Article 11 (3) of Directive 72/161/EEC, the Commission must decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the provisions thus forwarded satisfy the conditions for financial contribution by the Community; Whereas the basic objective of Title II of Directive 72/161/EEC is to enable persons of 18 years and over engaged in agriculture to acquire new agricultural skills, or to improve those which they already possess, so that they can integrate into modern agriculture; Whereas to achieve this aim, Member States are obliged, in pursuance of Articles 5 (1) and 6 (1) of Directive 72/161/EEC, in addition to the normal agricultural courses of study organized as part of the national education system to implement measures to give farmers and hired and family agricultural workers further training of a general, technical and economic nature; (1)OJ No L 96, 23.4.1972, p. 15. Whereas, in accordance with the third indent of Article 12 (2) of Directive 72/161/EEC, the Guidance Section of the EAGGF, refunds to Member States, 25 % of the expenditure incurred in connection with the measures, up to a maximum of 1 500 units of account for each person engaged in agriculture having completed a course of vocational training or advanced vocational training; Whereas the training courses referred to in (a) to (c) above are compatible with the aim of Title II of the said Directive as defined above and satisfy the requirement to be met by full courses designed to enable persons engaged in agriculture to acquire new agricultural skills or to improve significantly those which they already possess; Whereas the short training courses of 20 to 120 hours referred to in (d) above can, in principle, be considered as advanced training courses within the meaning of Article 5 (1) and of the third indent of Article 12 (2) of the said Directive ; whereas, however, on account of the brevity of the training courses, isolated participation in one such course cannot be considered as constituting attendance at a full course of advanced vocational training within the meaning of the third indent of Article 12 (2) of the Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture Structures, HAS ADOPTED THIS DECISION: Article 1 The training and advanced training courses for persons engaged in agriculture on the basis of the laws, regulations and administrative provisions, the texts of which were forwarded by the French Government on 14 November 1975, and which are individually listed in the preamble, satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 8 of Directive 72/161/EEC. The Guidance Section of the EAGGF shall refund costs in accordance with the third indent of Article 12 (2) of Directive 72/161/EEC for the short training courses referred to in the communication of 14 November 1975 from the French Government only in respect of those farmers who have attended more than one such course. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 3 March 1976. For the Commission P.J. LARDINOIS Member of the Commission